Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
DETAILED ACTION
	Applicant’s arguments, filed 9/7/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (RCS Adv., 2016; IDS filed 4/30/2019).  Li teaches a stem cell-nano anticancer drug complex, wherein a gold (Au) nanoparticle loaded with an anticancer drug is bound to a surface of a mesenchymal stem cell (MSC) (Abstract; Introduction; Page 36911, left column, first paragraph; Page 36914, right column).  The nanoparticle may be bound to an antibody (page 36915, left column, first paragraph).  The drug may be PTX (paclitaxel) (Table 1).  Li further teaches a method for treating cancer, comprising administering a therapeutically effective amount of a pharmaceutical anticancer composition comprising its stem cell-nano anticancer drug complex to a subject suffering from cancer (Abstract; Section 2.2 Strategies to enhance tumor-tropism of mesenchymal stem cells).  Li satisfies the Markush group of claim 1 “a nanocarbon nanotube (CNT) or a gold (Au) nanoparticle loaded with an anticancer drug” by its disclosure of a gold (Au) nanoparticle (page 36911, left column, first paragraph; Page 36914, right column).   Claim 8 does not positively state that the carbon nanotube is present in the complex, but limit the choice of carbon nanotube of the Markush group of claim 1.  Therefore, as Li satisfies the Markush group of claim 1 by its disclosure of a gold (Au) nanoparticle, it is deemed to also read on claim 8 which limit the choice of carbon nanotube but do not positively require its presence.  Li satisfies the Markush group of “an antibody, a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically” by its disclosure of an antibody (page 36915, left column, first paragraph).  Claims 5-7 limit the embodiments of a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically, but claims 5-7 do not positively recite that a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically is present in the complex.  As Li satisfies the Markush group of claim 1 by its disclosure of an antibody, it is deemed to read on claims 5-7, which do not positively state that a functional fragment of the antibody or an antibody mimetic which binds to a CD90 specifically is present, but merely further limit the choices of the functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically.
Applicant argues that Li teaches anticancer therapeutic strategies using MSCs and nanoparticles.  Li introduces various attempts to use as a carrier for anticancer drugs or nanoparticles loaded with anticancer drugs.  However, the main content of the interaction between nanoparticles and MSCs is to explain the mechanism by which MSCs absorb nanoparticles and release nanoparticles near tumor tissue. Li discloses a stem cell-nanoparticle complex in which nanoparticles are absorbed into stem cells, rather than nanoparticles attached to the surface of stem cells.  Li does not teach the surface-bound nanoparticle-anticancer drug-stem cell complex as claimed in the present invention.  Li does nto teach an antibody binding to a mesenchymal stem cell surface marker protein specifically, but the antibody of Li may be rather an anticancer antibody such as an anti-VEGFR antibody.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Li discloses a stem cell-nanoparticle complex in which nanoparticles are absorbed into stem cells, rather than nanoparticles attached to the surface of stem cells, the examiner’s response is that this is not how the artisan would read Li.  Li clearly teaches that the nanoparticles are bound to the surface of the MSCs (Section 4.2).   Regarding applicant’s argument that Li does not teach the surface-bound nanoparticle-anticancer drug-stem cell complex as claimed in the present invention, the examiner’s response is that).  Li teaches a stem cell-nano anticancer drug complex, wherein a gold (Au) nanoparticle loaded with an anticancer drug is bound to a surface of a mesenchymal stem cell (MSC) (Abstract; Introduction; Page 36911, left column, first paragraph; Page 36914, right column).  The nanoparticle may be bound to an antibody (page 36915, left column, first paragraph).   This is the same surface-bound nanoparticle-anticancer drug-stem cell complex as claimed in the present invention as claimed in the present invention.  Li satisfies the Markush group of “an antibody, a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically” by its disclosure of an antibody (page 36915, left column, first paragraph).  Claims 5-7 limit the embodiments of a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically, but claims 5-7 do not positively recite that a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically is present in the complex.  As Li satisfies the Markush group of claim 1 by its disclosure of an antibody, it is deemed to read on claims 5-7, which do not positively state that a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically is present, but merely further limit the choices of the functional fragment of the antibody and antibody mimetic.

Claims 1, 5-6, 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sun (Biomaterials, 2014). Sun teaches a stem cell-nano anticancer drug complex, wherein a gold (Au) nanoparticle loaded with doxorubicin (an anticancer drug) is bound to a surface of a mesenchymal stem cell (MSC) (Abstract; Introduction; Materials and Methods).  The nanoparticle may be bound to an antibody (Materials and Methods).   Sun further teaches a method for treating cancer, comprising administering a therapeutically effective amount of a pharmaceutical anticancer composition comprising its stem cell-nano anticancer drug complex to a subject suffering from cancer (Results). Sun satisfies the Markush group of claim 1 “a nanocarbon nanotube (CNT) or a gold (Au) nanoparticle loaded with an anticancer drug” by its disclosure of a gold (Au) nanoparticle.  Claims 2-3 and 8 do not positively state that the carbon nanotube is present in the complex, but limit the choice of carbon nanotube of the Markush group of claim 1.  Therefore, as Sun satisfies the Markush group of claim 1 by its disclosure of a gold (Au) nanoparticle, it is deemed to also read on claim 2-3 and 8 which limit the choice of carbon nanotube but do not positively require its presence.  Sun satisfies the Markush group of claim 4 “an antibody, a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically” by its disclosure of an antibody (page 36915, left column, first paragraph).  Claims 5-7 limit the embodiments of the Markush group of claim 4 of a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically, but claims 5-7 do not positively recite that a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically is present in the complex.  As Sun satisfies the Markush group of claim 1 by its disclosure of an antibody, it is deemed to read on claims 5-7, which do not positively state that a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically is present, but merely further limit the choices of the a functional fragment of the antibody or an antibody mimetic which binds CD90 specifically.
Applicant argues that Sun relates to nanoparticles loaded with an anticancer agent which are administered to an individual suffering from cancer, the nanoparticles target cancer stem cells in tumor tissue, resulting in cell death of cancer stem cells.  Thus, Sun does not relate to the claimed invention, as amended herein, i.e., nanoparticle loaded with anticancer drug-stem cell complex, in which the nanoparticle is attached on the surface of the stem cells via stem cell-specific antigen-antibody reaction.  Particularly, the use of doxorubicin-loaded nanoparticles and stem cells described in Sun employs the traditional method of absorbing doxorubicin-loaded nanoparticles by stem cells, rather than binding nanoparticles to the surface of stem cells.  Sun never actually administered a complex that connects nanoparticles to stem cells to subject.  Sun administers doxorubicin-linked nanoparticles as an active substance, and discloses that these nanoparticles play a role in killing cancer stem cells by targeting cancer stem cells in vivo.  Sun discloses a stem cell-nanoparticle complex in which nanoparticles are absorbed into stem cells, rather than nanoparticles attached to the surface of stem cells.  Sun does not teach the surface-bound nanoparticle-anticancer drug-stem cell complex as claimed in the present invention.
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Sun does not teach that the nanoparticle is attached on the surface of a stem cell via a stem cell-specific antigen-antibody reaction, the examiner’s response is that applicant is arguing limitations which are not claimed, that is, attachment on the surface of a stem cell via a stem cell-specific antigen-antibody reaction.  Sun teaches a stem cell-nano anticancer drug complex, wherein a gold (Au) nanoparticle loaded with doxorubicin (an anticancer drug) is bound to a surface of a mesenchymal stem cell (MSC), and the nanoparticle is bound to an antibody (Abstract; Introduction; Materials and Methods).  Regarding applicant’s argument that the use of doxorubicin-loaded nanoparticles and stem cells described in Sun employs the traditional method of absorbing doxorubicin-loaded nanoparticles by stem cells, rather than binding nanoparticles to the surface of stem cells, the examiner’s response is that Sun does teach binding its nanoparticles to the surface of stem cells.   Regarding applicant’s argument that Sun discloses a stem cell-nanoparticle complex in which nanoparticles are absorbed into stem cells, rather than nanoparticles attached to the surface of stem cells, the examiner’s response is that this is not how the artisan would read the reference.  Sun expressly states that the nanoparticles are bound to the activated P-gp on the cell membrane of the stem cells (page 840, left column), and the artisan would understand that the nanoparticles are bound to the surface of the stem cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (Biomaterials, 2014) in view of Muddineti (International Journal of Pharmaceutics, 2015).  The relevant portions of Sun are given above.
Sun fails to teach using gold nanoparticles coated with a polymer of claims 11-12. 
Muddineti teaches that gold nanoparticles coated with polymers polyethylene glycol or hyaluronic acid are efficacious for treatment of cancer (Abstract; Introduction). Muddineti teaches conjugation of gold nanoparticles to stem cells for treatment of cancer (page 261, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate gold nanoparticles coated with polyethylene glycol or hyaluronic acid as the gold nanoparticle of Sun, as the prior art teaches that gold nanoparticles coated with polyethylene glycol or hyaluronic acid are efficacious for treatment of cancer.  The expectation of success is high, as conjugation of gold nanoparticles with stem cells is known for efficacious treatment of cancer.
Applicant argues that Sun relates to nanoparticles loaded with an anticancer agent which are administered to an individual suffering from cancer, the nanoparticles target cancer stem cells in tumor tissue, resulting in cell death of cancer stem cells.  Thus, Sun does not relate to the claimed invention, as amended herein, i.e., nanoparticle loaded with anticancer drug-stem cell complex, in which the nanoparticle is attached on the surface of the stem cells via stem cell-specific antigen-antibody reaction.  Particularly, the use of doxorubicin-loaded nanoparticles and stem cells described in Sun employs the traditional method of absorbing doxorubicin-loaded nanoparticles by stem cells, rather than binding nanoparticles to the surface of stem cells.  Sun never actually administered a complex that connects nanoparticles to stem cells to subject.  Sun administers doxorubicin-linked nanoparticles as an active substance, and discloses that these nanoparticles play a role in killing cancer stem cells by targeting cancer stem cells in vivo.  Muddineti is a review paper disclosing polymer-coated nanoparticles.  PEG is disclosed as a polymer coated on the surface of nanoparticles, and gold nanoparticles coated with PEG linked to an anticancer agent such as doxorubicin attached to PEG.  It is also disclosed that the anticancer effect of the polymer-coated nanoparticle is more improved than non-coated nanoparticles.  However, there is no mention of the attachment of gold nanoparticles linked by PEG linkers to the stem cell surface for anticancer drugs.  The examiner indicated that Sun failed to teach using the polymer-coated gold nanoparticles of claims 11 and 12.  However, Muddineti discloses that gold nanoparticles coated with polymeric polyethylene glycol to hyaluronic acid are effective in treating cancer and further a method for conjugating gold nanoparticles to stem cells for cancer treatment.  Sun’s gold nanoparticles coated with polyethylene glycol or hyaluronic acid forming a complex of gold nanoparticles with stem cells would have been obvious to those skilled in the art at the time the present invention as filed.  Since conjugation of gold nanoparticles coated with PEG or hyaluronic acid and stem cells is known to be effective for cancer treatment and thus one skilled in the art can expect the success of the claimed invention.  However, the disclosure of Sun is completely different from the claimed invention because Sun never discloses nanoparticle-stem cell complex in which the nanoparticle is attached on the surface of the stem cell. Rather, Sun discloses nanoparticles loaded with anticancer agent as an effective ingredient.  The stem cells are not a drug carrier rather is a target for the nanoparticle loaded with anticancer agent.  Further, the nanoparticles of Sun are absorbed into the stem cells in order to kill them.  Thus, there is no intrinsic event in which the nanoparticles loaded with anticancer agent are attached on the surface of the stem cell after administration of the nanoparticles.  Furthermore, those skilled in the art cannot be motivated from the combination of Sun and Muddineti.  Even though those skilled in the art combine the teachings of Li and Muddineti, the present invention cannot be created easily, since the interaction between nanoparticles and stem cells taught by Li is not an attachment of the nanoparticle on the surface of stem cell via stem cell-specific antigen and antibody specific thereto, as in the present invention.  
Applicant’s arguments have been fully considered but are not found persuasive.  As an initial matter, in portions of applicant’s argument, applicant is discussing the disclosure of Li.  Li is not, however, a reference used in the rejection.   Regarding applicant’s arguments directed to Li, the examiner’s response is that the rejection is based on Sun in view of Muddineti, and the teachings of Li are not relevant to the rejection.  Regarding applicant’s arguments directed to Sun, these are addressed above.  Regarding applicant’s argument that Muddineti does not mention the attachment of gold nanoparticles linked by PEG linkers to the stem cell surface for anticancer drugs, but rather that gold nanoparticles coated with polymeric polyethylene glycol to hyaluronic acid are effective in treating cancer and further a method for conjugating gold nanoparticles to stem cells for cancer treatment, the examiner’s response is that Muddineti was relied on for its teaching that gold nanoparticles coated with polymers polyethylene glycol or hyaluronic acid are efficacious for treatment of cancer (Abstract; Introduction), and its teaching of conjugation of gold nanoparticles to stem cells for treatment of cancer (page 261, left column, last paragraph).  From these teachings, it would have been obvious to incorporate gold nanoparticles coated with polyethylene glycol or hyaluronic acid as the gold nanoparticle of Sun, as the prior art teaches that gold nanoparticles coated with polyethylene glycol or hyaluronic acid are efficacious for treatment of cancer.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-9, 13-14, and 21-24 are are rejected under 35 U.S.C. 103 as being unpatentable over Lalwani (Journal of Biomedical Materials Research A, 2017, 105A(7), 1927-1939) in view of Patel (Graphene-based platforms for cancer therapeutics, Ther. Deliv, 2016, 7(2), 101-116).  Lalwani teaches a mesenchymal stem cell-nano anticancer drug complex, wherein a carbon nanotube (CNT) is bound to a surface of a mesenchymal stem cell, wherein the CNT is attached to an antibody (Abstract; Introduction; Results).  As Lalwani satisfies the Markush group of claim 1 by its disclosure of an antibody, it is deemed to read on claims 5-7, which do not positively state that a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically is present, but merely further limit the choices of the a functional fragment of the antibody or an antibody mimetic which binds to CD90 specifically.  The CNT may be single-walled or multi-walled ( abstract; page 1928, left column, first full paragraph).  The nanotube diameter may be 20-900 nm (page 1931, left column, last full paragraph).
	Lalwani fails to teach attachment of an anticancer drug to its carbon nanotube.
	Patel is directed to uses of graphene-based platforms for treatment of diseases and is therefore in the same field of invention as Lalwani.  Patel teaches that carbon nanotubes can be used to treat cancer by attachment of an anticancer drug and functional groups that target cancer cells and tissue to improve treatment efficacies (abstract; page 102, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach an anticancer drug to the carbon nanotube of Lalwani.  The motivation for this is that by so doing, the nanotube may be used to treat cancer.  The expectation of success is high, as Lalwani teaches that carbon nanotubes serve as appropriate platforms for functionalization with anticancer drugs for the efficacious treatment of cancer.  It would have been further obvious to optimize the diameter of the carbon nanotube to improve the efficacy of the nanotube for use in cancer therapy, and in this way, find   through routine experimentation.   Lalwani provides sufficient guidance to this end, as its teaching of 20-900 mm overlaps with the instant range of 5-50 nm.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


November 8, 2022